Title: To George Washington from James Mackay, 27 August 1754
From: Mackay, James
To: Washington, George



Dear Sir
Wills Creek [Md.] 27 Augst 1754

I was favourd with yours of the 15 Instt by Mr Cowpar which was the first I heard of the Suddent Resolves, and your being So Well provided to enable you to Comply wt your Instructions gives grate hops of the Success of the Interpraise what ever it is Not doubting but that every other thing upon which an expedition of Such Importance depends Will be equely taken care of; Some days ago we had 12 head of Cattle but they went away and I Sappose after the example of the No. Carolina Regt have gon home but by this is not all our dependance for we have about 40 lb of Baccon and 3 Milk Cows one of which we have eat this day So if we go Soon on this new Sceam there is no doubt of our being well supplyed there being Such large provision made for it.
We have been almost drownded here being threatned wt a Second Deludge for it has Reand 40 days and 40 Nights which has causd great Sickness among my people, and the Rievers are so high that Colo. Innes and the New York Compys have not been able to Cross the So. Branch.
I Shall take care that you Shall have your Rifle, but the man that has it hops that youl be So good as to gett him Some other Rifle for it, as you Was plasd to accquaint every person that whatever they Carried Should be their own and every person have payd for what ever they Returnd.
I most begg of you when you are getting nesessarys for your Regiment that youl think of your fellow Sufferers and put the Commissary in maind that we have no tents or any other Nesessarys fitt to take the Field wt.

I Shall be Oblidgd to you if youl be so good as to let me know the Resolves of your assambly when you are lett into that Secrat the Genn wt me Joins in our Compliments to you and the Genn of your Corps. I am Sr Your Most Obedient Humble Servt

James Mackay

